DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The in the rejection of 6/2/2020, paragraph 25 is maintained. A Terminal Disclaimed has not been filed in response.
Specification
The disclosure is objected to because of the following informalities: the specification in paragraphs [0066] and [006]-[0068], use two numbers to identify the flow cavity, e.g. elements 16 and 18, and the specification also refers to element 18 as the flow cavity and as the gas distribution system. The reference numerals and designation also needs correction and review of the elements or numerals corresponding to the different elements.
Appropriate correction is required.

Claim Objections
Claims 14-30 are objected to because of the following informalities:  term “precisely one membrane carrier” should be referred to as “one membrane carrier” or “a membrane carrier”.  The term “precisely does not add or further distinguish the carrier element, and should be deleted in independent and dependent claims.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 -28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 14 and 21 are unclear about the relationship between the carrier, the tubular shell and the permeate cavity.  The position of the open flow cavity with respect to the shell and permeate cavity is unclear, and the location with respect to the height of the carrier and tubular shell does not clearly define the position.  Claim 21 has similar deficiencies.  Claim 21 further lack collecting the permeate from the hollow fiber membranes into a permeate collecting cavity. The claims are also incomplete with further incomplete with regard to weather a diffuser is provided for distributing the gas into the liquid.  Additional claims are rejected as depending on claims 14 or 21.
Allowable Subject Matter

Claims 14-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claims 29 and 30 would be allowed if incorporated into claims 14 and 21 respectively, and claims 14 and 21 are further amended to overcome the additional rejections under 112 as discussed above.
The following is a statement of reasons for the indication of allowable subject matter:  the module arrangement, e.g. within the tube (housing) and connection of the hollow fiver membrane module base element by at least one anchor, which defines the cavity or passage of the liquid and gas to the upper section of the base element, e.g. for cleaning the membrane, in combination with the “gas distribution system” connected to a lower section of the base element as claimed is not disclose as hole .
Response to Arguments
Applicant's arguments filed 9/2/2020 have been fully considered but they are not persuasive. Arguments with respect to the criticality of the gas distribution system have been considered, and although the rejection under 112 first has been withdrawn, a rejection under 112 second paragraph is discussed above, because the embodiment of the gas inlet, etc. dos not even discloses a distribution system or cavity or diffuser for the gas, and in order to produce the gas (bubbles) that clean the surface of the membrane, the gas not only needs to be injected, but distributed within the liquid, in order to produce the cleaning effect hat is inherent of the gas effect on the membrane surfaces; and in the particular case the distribution downward in the liquid and at a predetermined angle causes a discussed effect that is not a result of the system or process as claimed.











Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141.  The examiner can normally be reached on 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANA M FORTUNA/Primary Examiner, Art Unit 1779